DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0320684 to Rosca et al. (Rosca hereinafter) in view of JP 2560715 Y2 (the ‘715 reference, copy and machine translation attached) in view of US PGPub 2010/0228398 to Powers et al. (Powers).
Regarding claim 1, Rosca teaches a fluid machine monitoring and alert system suitable for use with a compressor comprising a sensor unit (paragraph 23 – “vibration sensors coupled to the motor”) with a housing (see Fig. 5, and paragraph 55), a processor (PLC), the housing being arranged for mounting to the fluid machine (or compressor).  Rosca further teaches a mobile communication device and processor (paragraph 44 – “mobile phone”), reception and processing of data from the sensors (paragraph 44) as well as determining whether maintenance is required (paragraph 32).  Finally, Rosca teaches that the sensor unit is constructed and arranged for measuring and storing vibrations generated by the compressor over time, constructively representing working hours of the compressor.  Rosca further teaches that the PLC and data storage are disposed within the housing (paragraph 55).  Rosca does not explicitly teach displaying required maintenance tasks on a display of a mobile communication device.  Powers teaches another fluid machine (32) generally, and particularly teaches displaying data relating to the machine on a remote mobile communication device (65) via display (utilizing GUI 67) in order to allow a user to be informed of the condition of the fluid device.  Therefore, it would have been obvious to one of ordinary skill in the art to display the required maintenance tasks determined by the mobile communication device of Rosca in a GUI as taught by Powers in order to inform the user thereof.  Rosca also does not teach a compressor, instead teaching a liquid pump.  The ‘715 reference teaches that a vibration sensor (12) may also be provided to a compressor (11) to monitor the compressor vibrations.  The ‘715 reference further teaches a flat surface (28) releasably fastenable to the compressor (via 13) using means for fastening (14) in contacting relationship with the compressor for receiving vibrations thereof (see translation, first full paragraph of page 3).  The ‘715 reference teaches that this arrangement of a vibration sensor is advantageously reliable (translation, page 4, from “The noise voltage” through “reliably performed”).  First, it would have been obvious to provide a compressor as taught by the ‘715 reference in place of the pump of Rosca in order to allow for compression of gas instead of pressurization of liquid.  Furthermore, it would have been obvious to use a vibration sensor as taught by the ‘715 reference to embody the vibration sensor taught by Rosca in order to utilize a sensor advantageously reliable and specifically adapted to a compressor.  
Regarding claim 3, Rosca teaches on demand transmission of data (paragraph 50).
Regarding claim 5, Powers teaches the use of a GUI, which is definitionally visual, to provide informaion to the user which is tantamount to an alert.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rosca in view of Powers and the ‘715 reference and further in view of US PGPub 2002/0188422 to DeRose et al. (DeRose).
Regarding claim 4, the previously applied references teach the limitations of the parent claims as discussed above, but do not teach the limitations of look-up tables of maintenance schedules of known compressor models.  DeRose teaches another compressor monitoring system generally, and particularly teaches the use of a look up table (database) including scheduled maintenance for known compressors (paragraphs 28-29).  DeRose teaches that this may allow for optimization of compressor function (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a look-up table to access maintenance schedules of known compressor models in the system of Rosca as taught by DeRose in order to optimize function of the fluid machine thereof.

Claim(s) 6, 8, 10-11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosca in view of Powers, the ‘715 reference and and US PGPub 2012/0230846 to Stephens (Stephens).
Regarding claim 6, Regarding claims 6 and 11, Rosca teaches a fluid machine monitoring and alert system suitable for use with a compressor comprising a sensor unit (paragraph 23 – “vibration sensors coupled to the motor”) with a distinct housing (see Fig. 5, at “Sensor Control Panel” in combination with the motor housing), a processor (PLC), the housing being arranged for mounting to the fluid machine (or compressor).  Rosca further teaches a mobile communication device and processor (paragraph 44 – “mobile phone”), reception and processing of data from the sensors (paragraph 44) as well as determining whether maintenance is required (paragraph 32).  Rosca teaches that the sensor unit is constructed and arranged for measuring and storing vibrations generated by the compressor over time, constructively representing working hours of the compressor.  Rosca further teaches that the PLC and data storage are disposed within the housing (paragraph 55).   Rosca does not explicitly teach displaying required maintenance tasks on a display of a mobile communication device.  Powers teaches another fluid machine (32) generally, and particularly teaches displaying data relating to the machine on a remote mobile communication device (65) via display (utilizing GUI 67) in order to allow a user to be informed of the condition of the fluid device.  Therefore, it would have been obvious to one of ordinary skill in the art to display the required maintenance tasks determined by the mobile communication device of Rosca in a GUI as taught by Powers in order to inform the user thereof.  Rosca does not teach the use of an electrical impulse sensor to measure compressor data.  Stephens teaches another monitoring sensor generally, and particularly teaches that runtime of a pump is monitored via an electrical impulse sensor (paragraph 115 and Table 2 – “cumulative count of total elapsed time that the controller has been in service”) connected via a lead wire to the source of electrical impulses in the compressor (see Fig. 4, in particular from L1A, L2A, L3A to 3 phase monitoring module).  Stephens teaches that this provides information to the user of the pump suitable for diagnostic or informational purposes (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to use an electrical impulse sensor as taught by Stephens in the pump of Rosca in order to provide useful information to the user. Finally, the previously applied references do not teach the flat surface and means for fastening.  The ‘715 reference teaches that a vibration sensor (12) may also be provided to a compressor (11) to monitor the compressor vibrations.  The ‘715 reference further teaches a flat surface (28) releasably fastenable to the compressor (via 13) using means for fastening (14) in contacting relationship with the compressor for receiving vibrations thereof (see translation, first full paragraph of page 3).  The ‘715 reference teaches that this arrangement of a vibration sensor is advantageously reliable (translation, page 4, from “The noise voltage” through “reliably performed”).  First, it would have been obvious to provide a compressor as taught by the ‘715 reference in place of the pump of Rosca in order to allow for compression of gas instead of pressurization of liquid.  Furthermore, it would have been obvious to use a vibration sensor as taught by the ‘715 reference to embody the vibration sensor taught by Rosca in order to utilize a sensor advantageously reliable and specifically adapted to a compressor.  
Regarding claims 8 and 13, Rosca teaches on demand transmission of data (paragraph 50).
Regarding claims 10 and 15, Powers teaches the use of a GUI, which is definitionally visual, to provide information to the user which is tantamount to an alert.

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosca in view of Powers, the ‘715 reference and Stephens, and further in view of US PGPub 2002/0188422 to DeRose et al. (DeRose).
Regarding claims 9 and 14, the previously applied references teach the limitations of the parent claims as discussed above, but do not teach the limitations of look-up tables of maintenance schedules of known compressor models.  DeRose teaches another compressor monitoring system generally, and particularly teaches the use of a look up table (database) including scheduled maintenance for known compressors (paragraphs 28-29).  DeRose teaches that this may allow for optimization of compressor function (same citation).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a look-up table to access maintenance schedules of known compressor models in the system of Rosca as taught by DeRose in order to optimize function of the fluid machine thereof.
Response to Arguments
Applicant’s arguments, see page 11, filed 9 September 2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the ‘715 reference.
Additionally, the examiner notes that Stephens teaches that in a monitoring system such as those discussed herein, “[o]ne or more of the described functions or physical components may be… combined into fewer functional or physical components”.  As such, the examiner concludes that the location of a data storage means such as a compressor runtime data storage is not a patentable distinction over the prior art references, as the art is cognizant of rearranging those elements for various design and functional purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 October 2022